                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS


ROBERT BURTON,

                Plaintiff,

                v.                                              CASE NO. 21-3137-SAC

SHANNON MEYER,

                Defendant.


                                               ORDER

        Plaintiff filed this pro se civil rights case under 42 U.S.C. § 1983. On June 2, 2021, the

Court entered a Notice of Deficiency, granting Plaintiff until July 2, 2021, in which to submit the

filing fee or a motion for leave to proceed in forma pauperis. The order provides that failure to

comply within the prescribed time may result in dismissal of this action “without further notice

for failure to comply with this court order.” (Doc. 2, at 1.) Plaintiff has failed to comply by the

Court’s deadline.

        Rule 41(b) of the Federal Rules of Civil Procedure “authorizes a district court, upon a

defendant’s motion, to order the dismissal of an action for failure to prosecute or for failure to

comply with the Federal Rules of Civil Procedure or ‘a court order.’” Young v. U.S., 316 F.

App’x 764, 771 (10th Cir. 2009) (citing Fed. R. Civ. P. 41(b)). “This rule has been interpreted as

permitting district courts to dismiss actions sua sponte when one of these conditions is met.” Id.

(citing Link v. Wabash R.R. Co., 370 U.S. 626, 630–31 (1962); Olsen v. Mapes, 333 F.3d 1199,

1204 n.3 (10th Cir. 2003)). “In addition, it is well established in this circuit that a district court is

not obligated to follow any particular procedures when dismissing an action without prejudice

under Rule 41(b).” Young, 316 F. App’x at 771–72 (citations omitted).


                                                   1
       Plaintiff has failed to either pay the filing fee or submit a motion for leave to proceed in

forma pauperis by the Court’s deadline.

       IT IS THEREFORE ORDERED THAT this matter is dismissed without prejudice

under Fed. R. Civ. P. 41(b).

       IT IS SO ORDERED.

       Dated July 6, 2021, in Topeka, Kansas.

                                             s/ Sam A. Crow
                                             SAM A. CROW
                                             U. S. Senior District Judge




                                                2
